EX. 10.1
 
AMENDMENT TO EXCHANGE AGREEMENT
 
This AMENDMENT TO EXCHANGE AGREEMENT (“Amendment”) is made as of September 26,
2014 between Earthstone Energy, Inc., a Delaware corporation (“Earthstone”), and
Oak Valley Resources, LLC, a Delaware limited liability company (“Oak Valley”),
and amends that certain Exchange Agreement, dated as of May 15, 2014, between
Earthstone and Oak Valley (the “Exchange Agreement”).  Earthstone and Oak Valley
are sometimes referred to herein individually as a “Party” and, collectively, as
the “Parties.”
 
WHEREAS, the Parties desire to modify the Exchange Agreement on the terms
herein.
 
NOW THEREFORE, in consideration of the covenants and agreements herein
contained, and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged) the Parties agree as follows:
 
1.  
Amendment to Section 5.2(b).  Section 5.2(b) of the Exchange Agreement is hereby
amended by adding the following sentence at the end thereof:

 
“Notwithstanding anything to the contrary herein, Oak Valley shall be permitted
to enter into no more than one Oak Valley Interim Acquisition prior to the
Closing Date.”


2.  
Amendment to Section 7.1.  Section 7.1 of the Exchange Agreement is hereby
amended as follows:

 
● 
“November 30, 2014” is hereby replaced with “January 31, 2015”



● 
“December 31, 2014” is hereby replaced with “February 28, 2015”



3.  
Continuing Agreement.  Except as expressly amended by this Amendment, the
provisions of the Exchange Agreement and all rights, duties, liabilities and
obligations therein and related thereto are expressly confirmed in all respects
and shall continue in full force and effect.

 
4.  
Entire Agreement.  The Exchange Agreement, as amended by this Amendment,
contains the entire agreement between the Parties with respect to the matters
contemplated herein.

 
5.  
Severability.  In the event that any provisions of this Amendment shall be
invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired hereby.

 
6.  
Counterparts.  This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original and all of which, when taken together,
shall constitute one and the same instrument.  Any signature hereto delivered by
a Party by facsimile or other electronic transmission shall be deemed an
original signature hereto.

 
7.  
Governing Law.  This Amendment and all disputes arising hereunder shall be
subject to, governed by and construed in accordance with the laws of the State
of Delaware, without regard to conflict of laws provisions.  All disputes
arising under or relating to this Amendment shall be resolved in the Delaware
Court of Chancery and any state appellate court therefrom within the State of
Delaware (or, if the Delaware Court of Chancery declines to accept jurisdiction
over a particular matter, any state or federal court within the State of
Delaware), and the Parties irrevocably consent to the personal jurisdiction and
convenient venue and forum of such courts.

 
 
[signature page follows]